   Case 3:19-cv-01701-B Document 32 Filed 02/02/21              Page 1 of 1 PageID 409



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ALBERT CANTU, JR.,            §
                              §
         Plaintiff,           §
                              §
v.                            §                    Case No. 3:19-cv-01701-B
                              §
FREEDOM MORTGAGE CORPORATION, §
                              §
         Defendant.           §
                              §
                              §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated January 4, 2021. The Court has reviewed

the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court accepts

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.



       SO ORDERED, this 2nd day of February, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE
